
	

114 HR 3671 IH: Race Horse Cost Recovery Act of 2015
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3671
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Barr introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a 3-year recovery period for all race horses.
	
	
 1.Short titleThis Act may be cited as the Race Horse Cost Recovery Act of 2015. 2.Three-year depreciation for race horses (a)In generalSection 168(e)(3)(A)(i) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (i)any race horse,. (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
			
